DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 17/095,013 filed on 11/11/2022.
Claims 1-2, 4-9, 11-16, and 18-20 were pending and were rejected in the previous final rejection on 08/12/2022. Examiner issued an Advisory Action on 10/26/2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7, filed 11/11/2022, with respect to the objection of Claims 1, 8, and 15 have been fully considered and are persuasive. The objection of Claims 1, 8, and 15 has been withdrawn. 
Applicant's arguments, see Page 7-12, filed 11/11/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Pages 9-10: “Clearly the claims of this case are integrated into a practical application. The claims are not directed to artificial intelligence in the abstract. Instead, the claims are directed to a process limited to a specific practical application or presenting electric vehicle charging options for a user interface. The method includes “identifying a plurality of charging stations .... The ordered combination of these elements is clearly a practical application. Thus, the claims are directed to a specific practical application.” Examiner respectfully disagrees because Applicant has not identified an particular reasoning in accordance with MPEP 2106.05(a)-(e) for why the elements of the claims integrate the abstract idea into practical application. In addition, the limitations “identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle” and “comparing current charging information for the plurality of charging stations to one or more conditions associated with a superlative label” are part of the abstract idea, and the abstract idea cannot integrate itself into a practical application or add significantly more to itself. The “controlling a display of the electric vehicle” and “a charging station map user interface” are considered as additional elements which are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options, and also “controlling a display of the electric vehicle to present a charging station map user interface ...” is just showing the results of the abstract idea. Applicant has not claimed a specific and structured user interface, or improvement to user interface technology.
Examiner respectfully disagrees Applicant’s arguments on Page 11: “The Specification teaches how computer related technology is improved. The Specification also teaches and the claims recite a "particular way" of implementing "presenting electric vehicle charging options." This particular way of presenting electric vehicle charging options overcomes at least some of the technical limitations of traditional systems. For example: ... Specification [0088]. Therefore, instead of being merely "directed to" an abstract idea, Applicant's claims actually describe a particular way to achieve a desired outcome that is a patent-eligible improvement.”. Examiner respectfully disagrees because MPEP 2106.05(a) states “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.”. In this instance, Applicant has stated that Paragraph [0088] of their original specification discloses an improvement in computer technology, and particularly, in the particular way of presenting electric vehicle charging options. With regards to this argument, it is noted that Paragraph [0088] states, “It is to be appreciated that the map presentation module 410 may present the charging station map user interface(s) in a variety of formats that may be presented with graphics detailed within one or more of the aforementioned embodiments. Accordingly, the charging station map user interface(s) may be presented to provide various levels of information that may pertain to one or more charging stations 112 and/or additional electric vehicles 120 that may be potentially utilized to charge the EV 102 in or more manners. It is also to be appreciated that the map presentation module 410 may present the charging station map user interface(s) with additional contemplated information that may be related to utility costs, electric charging costs, a price per kWh of charging power that may include a dynamic value that may change over time based on a time of day, a season, a region, a time zone, etc., additional queue/wait time information, charging station/charging station entity incentives, and/or additional information that may be presented to the operator of the EV 102.” (Emphasis added).  As shown and emphasized here, Applicant’s Paragraph [0088] does not disclose any specific and particular structure of a user interface that improves another technology, nor does it recite any particular structure in the user interface that would improve the user interface technology. Instead, Applicant’s cited paragraph merely shows that the charging station map user interfaces are presented, along with other information; as such, this disclosure merely supports using a generic computer element (user interface) as a tool to carry out the abstract idea, and does not improve the functioning of a computer, another technology, or technical field. Additionally, with regards to the claims themselves, it is noted that the only feature of claim 1 which involves the use of the user interface itself is, “controlling a display of the electric vehicle to present a charging station map user interface that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions and other charging stations not that do not satisfy the one or more conditions are not presented with the superlative label.” (Emphasis added). As shown and emphasized here, the claimed invention does not recite or reflect any specific graphical structure of a user interface, and instead merely recite that the interface is used to present the information. Thus, any asserted improvements by Applicant with regards to the functioning of, or the technology of a user interface, are beyond the scope of the claimed invention itself. Therefore, Examiner is unpersuaded of error.
Examiner respectfully disagrees Applicant’s arguments on Page 12: “Thus, in this case, it is not sufficient for the Office to say that each step of the claimed process performs purely generic computer functions. The components and steps in the claims must be examined in combination. They cannot be examined as individual pieces under the "additional" elements' analysis.”. Examiner respectfully disagrees with the Applicant’s interpretation of the grounds of the previous and current rejection, and the bounds of the clamed invention. First, Examiner notes that Applicant’s argument that Examiner did not consider the claims as an ordered combination when judging whether they amount to significantly more than the abstract idea is found not persuasive. In particular, Examiner notes that the previous and current rejection analyzed the claim elements individually, and as an ordered combination of the elements directed to the abstract idea and the additional elements, and Examiner concluded that the ordered combination does not add significantly more to the abstract idea in accordance with MPEP 2106.05(a)-(e). Second, with respect Applicant’s specific argument itself, Applicant has failed to show how or explain why the claimed elements when taken as an ordered combination, add significantly more than the abstract idea, and instead have merely referred to the prior analysis itself. As such, Examiner is unpersuaded of error.  Therefore, Examiner maintains that this rejection is proper.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: these claims appear to have a typo – “other charging stations not that do not satisfy the one or more conditions are not presented with the superlative label” which should recite as “other charging stations that do not satisfy the one or more conditions are not presented with the superlative label”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4-9, 11-16, and 18-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for presenting electric vehicle charging options), “a machine” (system for presenting electric vehicle charging options), and “an article of manufacture” (non-transitory computer readable storage medium for presenting electric vehicle charging options) categories.
Regarding Claims 1-2, 4-9, 11-16, and 18-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for presenting electric vehicle charging options, comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at points in time, updated in real-time; 
comparing current charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions associated with the superlative label, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions; 
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, wherein the charging station is presented with the superlative label based on the charging station satisfying the one or more conditions and other charging stations 
... to reserve the charging station of the plurality of charging stations from a charging station entity in response to the superlative label that is presented on ... being selected.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “controlling a display of the electric vehicle”, “a charging station map user interface”, and “controlling a vehicle computing device of the electric vehicle”. The claim as a whole merely describes how to generally “apply” the concept of identifying, comparing, assigning, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
A system for presenting electric vehicle charging options, comprising: 
… to: 
determine a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on ..., at points in time, and a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at the points in time, by ... updated in real-time; 
compare current charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions associated with the superlative label, and wherein the superlative label identifies a particular amenity of a category having one or more conditions; 
selectively assign the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label and other charging stations 
... to reserve the charging station of the plurality of charging stations from a charging station entity in response to the superlative label that is presented on ... being selected.
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, comparing, assigning, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a memory storing instructions when executed by a processor cause the processor”, “a position determination device”, “electrical circuitry associated with the battery”, “control a display of the electric vehicle”, “a charging station map user interface”, and “control a vehicle computing device of the electric vehicle”. The claim as a whole merely describes how to generally “apply” the concept of determining, comparing, assigning, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 9 and 11-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 15 recites the following limitations:
… perform a method, the method comprising: 
identifying a plurality of charging stations that are within a remaining distance that an electric vehicle is capable of traveling based on a current geo-location of the electric vehicle, based on a current state of charge of a battery of the electric vehicle based on an analysis of the battery, at points in time, updated in real-time; 
comparing current charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information associated with each charging station of the plurality of charging stations and is based on the one or more conditions associated with the superlative label, and wherein the superlative label identifies a particular amenity of a category having one or more conditions; 
selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions; Page 5 of 11Application No.: 17/095013 Reply to Actions of January 28, 2022 and April 11, 2022 
... to present ... that pin points the current geo-location of the electric vehicle and the charging station is presented with the superlative label and other charging stations 
... to reserve the charging station of the plurality of charging stations from a charging station entity in response to the superlative label that is presented on ... being selected.
Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of identifying, comparing, assigning, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor”, “controlling a display”, “a charging station map user interface”, and “controlling a vehicle component device of the electric vehicle”. The claim as a whole merely describes how to generally “apply” the concept of identifying, comparing, assigning, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 16 and 18-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Novelty/Non-Obviousness
Claims 1-2, 4-9, 11-16, and 18-20 would be allowable over prior art. After having performed an updated search of prior art, including all feature limitations of amended independent claims 1, 8, and 15, the references fail to teach or suggest alone, or in combination with other art, independent claims 1, 8, and 15. In particular, “comparing current charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions associated with the superlative label, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions” and “selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions” in combination with other claim limitations, as recited in Claim 1, and similarly in Claims 8 and 15.
Regarding the novelty/non-obviousness of the invention, the closest prior art is North in view of McCool and Miller. North teaches systems and methods for identifying available charging stations and determining travel routes for electric vehicles. McCool teaches mobile application for electric wireless charging system. Miller teaches methods and systems for identifying a charging station location based on user ratings of the charging stations. Miller teaches comparing charging information for the plurality of charging stations to one or more conditions associated with a label, wherein the charging information is associated with the plurality of charging stations, and wherein the label identifies a particular amenity of a category having the one or more conditions (see Para. [0041], [0059], and [0060]). However, Miller fails to teach “comparing charging information for the plurality of charging stations to one or more conditions associated with a superlative label, wherein the charging information is associated with each charging station of the plurality of charging stations and is based on the one or more conditions associated with the superlative label, and wherein the superlative label identifies a particular amenity of a category having the one or more conditions”. Miller teaches charging stations with labels indicated with stars which are based on compiled user ratings of the charging stations and other data (see Para. [0008], [0009], [0041], [0054] and Fig. 3). However, Miller fails to teach selectively assigning the superlative label to a charging station of the plurality of charging stations for satisfying the highest degree of the one or more conditions.
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1, 8, and 15, in their entirety.
By virtue of their dependence on novel/non-obvious claims 1, 8, and 15, claims (2, 4-7), (9, 11-14) and (16, 18-20) are novel/non-obvious, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628